DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 and 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-13, 15, 20-23, 25-27, 30-31, 50-53, 55, 60, 64-65, 72-75, 77, 82, 84, 86, 90-91, and 99-102 of U.S. Patent No. 9,973,374, respectively. claims 1-3, 6, 10-13, 15, 20-23, 25-27, 30-31, 50-53, 55, 60, 64-65, 72-75, 77, 82, 84, 86, 90-91, and 99-102 of U.S. Patent No. 9,973,374 teach every limitation of claims 1-40, respectively.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,855,760 teaches every limitation of claim 1 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17, 19-32, and 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beme, US Patent Application Publication No. US 2014/0047073 A1.

As to independent claim 1, Beme discloses in a synchronization server, a method for synchronizing content between a first computing device and a second computing device (paragraph [0005]: a synchronization server is connected with multiple devices (first and second computing devices for synchronizing media data)), the method comprising:
receiving a first synchronization signal from the first computing device that is based on an event in the first computing device (paragraphs [0005],[0040]: receiving at the synchronization server a changed context synchronization context request (a first synchronization signal) from a first user device configured to allow a user to consume media in a first format, paragraph [0039]: the changed context procedure may signal to the synchronization server that the user has finished consuming content or transitioned to another device (an event));
mapping the first synchronization signal to a second synchronization signal based on mapping information in the synchronization server, wherein the second synchronization signal includes information supplied by the synchronization server (paragraphs [0005]-[0006],[0035],[0042]: retrieving, using the synchronization server, a list of other devices accessible to a user associated with the first user device, wherein the list of other devices may be stored in a database on or in communication with the synchronization server, wherein at least one of the devices is configured to allow the user to consume the media in at least a second format; sending, using the synchronization server, a sync point update request (a second synchronization signal) to at least one of the device (a second device), wherein the sync point update request may be sent to devices on which the user may consume content); and
transmitting the second synchronization signal to the second computing device for processing (paragraph [0005]: sending, using the synchronization server, a sync point update request (a second synchronization signal) to at least one of the device (a second device)).

As to dependent claim 2, Beme discloses receiving a synchronization trigger signal from the first computing device before transmitting the second synchronization signal to the second computing device (paragraphs [0039], [0042]).

As to dependent claim 3, Beme discloses wherein the synchronization trigger signal results from user input received over a user interface on the first computing device (paragraphs [0039],[0100]-[0102]).

As to dependent claim 4, Beme discloses wherein the first synchronization signal includes a link to a first resource and the second synchronization signal includes a link to a mobile resource (paragraphs [0034]-[0035]).

As to dependent claim 5, Beme discloses wherein, in response to the second synchronization signal, the second computing device provides a resource identifier for an application download website (paragraphs [0029],[0045]-[0046]).

As to independent claim 6, Beme discloses in a system including a first computing device and a second computing device, a method in the second computing device for synchronizing content between the first and second computing devices (paragraphs [0029]: a PLAYPLAT application (the PLATFORM INDEPENDENT MULTIMEDIA PLAYBACK APPARATUSES, METHODS, AND SYSTEMS) may be configured to enable seamless transitions between media on different devices (first and second computing devices)), comprising:
running a synchronization application (paragraph [0029]: the PLAYPLAT application (a synchronization application)); 
receiving a first synchronization signal from the first computing device that is based on an event in the first computing device (paragraphs [0005],[0029],[0039],[0040]: the PLAYPLAT may be configured with a user’s car audio system (first computing device), the PLATPLAT receives a changed context synchronization context request (a first synchronization signal) from the user’s car audio system, paragraph [0039]: the changed context procedure may signal to the synchronization server that the user has finished consuming content or transitioned to another device (an event)); 
in the synchronization application, mapping the first synchronization signal to 
a second synchronization signal based on information stored in the synchronization application (paragraphs [0005]-[0029]: the PLAYPLAT creates synchronization package that represents the portion of the audio content that the user has consumed, and the synchronization package may be transmitted to the user’s mobile device (second device)); and 
processing the second synchronization signal (paragraph [0029]: the PLAYPLAT allows the user’s mobile device to continue to consume the media content).

As to dependent claim 7, Beme discloses wherein the first computing device transmits the first synchronization signal to the second computing device in response to receiving a synchronization trigger signal (paragraph [0029]).

As to dependent claim 8, Beme discloses wherein the synchronization trigger signal results from user input received into a user interface on the first computing device (paragraphs [0039],[0100]-[0102]).

As to dependent claim 9, Beme discloses wherein the first synchronization signal includes a link to a first resource and the second synchronization signal includes a link to a mobile resource (paragraphs [0034]-[0035]).

As to dependent claim 10, Beme discloses receiving the mapping information into the synchronization application prior to mapping the first synchronization signal (paragraph [0029]).

As to dependent claim 11, Beme discloses wherein the event comprises detection of one or more of: predetermined content, a sensor signal, a user action, access to a peripheral device, and execution of predetermined program instructions (paragraph [0039]).

As to dependent claim 12, Beme discloses wherein the predetermined content comprises a web page served by a predetermined server for processing in the first computing device (paragraphs [0029],[0045]-[0046],[0102]).

As to dependent claim 13, Beme discloses wherein the predetermined server comprises a synchronization-enabled web server (Figure 2, paragraph [0040]).

As to dependent claim 14, Beme discloses wherein the sensor signal comprises a signal generated by one or more of: a positioning system, a navigation system receiver, an image processing device, a network activity, and a communication module in the first computing device (paragraph [0034]).

As to dependent claim 15, Beme discloses wherein the peripheral device comprises one or more of: a display panel, a storage system, and a data communication device (paragraph [0039]).

As to dependent claim 16, Beme discloses wherein the predetermined program instructions comprise one or more of: a browser plug-in or extension and a client-site script executing in a web browser and a service program running in the background (paragraph [0039]).

As to dependent claim 17, Beme discloses wherein the synchronization comprises a synchronization application running on the first computing device or the second computing (paragraph [0038]).

As to independent claim 19, Beme discloses a synchronization server synchronizing content between a first computing device and a second computing device (paragraph [0005]: a synchronization server is connected with multiple devices (first and second computing devices for synchronizing media data)), the synchronizing server comprising:
a network interface (Figure 15 and paragraph [0088]: network interface 1510); and
a database including information mapping between a first synchronization signal of the first computing device and a second synchronization signal of the second computing device, wherein the second synchronization signal includes information retrieved from the database (paragraphs [0039], [0042]: a synchronization server may retrieve a list of devices that are registered to the user, and such devices may be stored in a database on or in communication with the synchronization server, and in response to triggering a changed context synchronization request (a first synchronization signal) from a car (first computing device), the synchronization server may generate a sync point update request (a second synchronization signal), which may be sent to devices on which the user may consume content), and wherein the synchronization server is configured to
(i) receive over the network interface the first synchronization signal from the first
computing device in conjunction with an event in the first computing device (paragraphs [0005],[0040]: receiving at the synchronization server a changed context synchronization context request (a first synchronization signal) from a first user device configured to allow a user to consume media in a first format, paragraph [0039]: the changed context procedure may signal to the synchronization server that the user has finished consuming content or transitioned to another device (an event)), 
(ii) retrieve the second synchronization signal from the database, and (iii) transmits over
the network interface the second synchronization signal to the second computing device for processing (paragraphs [0005]-[0006],[0035],[0042]: retrieving, using the synchronization server, a list of other devices accessible to a user associated with the first user device, wherein the list of other devices may be stored in a database on or in communication with the synchronization server, wherein at least one of the devices is configured to allow the user to consume the media in at least a second format; sending, using the synchronization server, a sync point update request (a second synchronization signal) to at least one of the device (a second device), wherein the sync point update request may be sent to devices on which the user may consume content); (paragraph [0005]: sending, using the synchronization server, a sync point update request (a second synchronization signal) to at least one of the device (a second device)).

As to dependent claim 20, Beme discloses wherein the synchronization server is further configured to receive a synchronization trigger signal from the first computing device before transmitting the second synchronization signal to the second computing device (paragraphs [0039], [0042]).

As to dependent claim 21, Beme discloses wherein the synchronization trigger signal results from input received into a user interface on the first computing device (paragraphs [0039],[0100]-[0102]).

As to dependent claim 22, Beme discloses wherein the second synchronization signal is sent to a synchronization application running on the first computing device or the second computing device (paragraph [0042]).

As to dependent claim 23, Beme discloses wherein the first synchronization signal includes a link to a first resource and the second synchronization signal includes a link to a mobile resource (paragraphs [0034]-[0035]).

As to dependent claim 24, Beme discloses wherein the event comprises detection of one or more of: predetermined content, a sensor signal, a user action, access to a peripheral device, and execution of predetermined program instructions (paragraph [0039]).

As to dependent claim 25, Beme discloses wherein the sensor signal comprises a signal generated by one or more of: a positioning system, a navigation system receiver, an image processing device, a network activity, and a communication module in the first computing device (paragraph [0034]).

As to dependent claim 26, Beme discloses wherein the peripheral device comprises one or more of: a display panel, a storage system, and a data communication device (paragraph [0039]).

As to dependent claim 27, Beme discloses wherein the synchronization server comprises a synchronization application running on the first computing device or the second computing device and wherein the network interface is a virtual network interface (paragraphs [0033]-[0034]).

As to dependent claim 32, Beme discloses wherein the first synchronization signal includes location information and wherein, in response to the second synchronization signal, the second computing device provides directions from a current location of the second computing device to a location associated with the location information (paragraph [0034],[0049]).

Claims 28-31 and 34-36 are system claims that contain similar limitations of claims 6-9 and 24-26, respectively.  Therefore, claims 28-31 and 34-36 are rejected under the same rationale.

As to dependent claim 37, Beme discloses wherein processing the second synchronization signal at the second computing device comprising causing data to be transferred from the second computing device (paragraph [0042]).

As to dependent claim 38, Beme discloses wherein processing the second synchronization signal at the second computing device comprising causing data to be transferred from the second computing device (paragraph [0042]).

As to dependent claim 39, Beme discloses wherein processing the second synchronization signal at the second computing device comprising causing data to be transferred from the second computing device (paragraph [0042]).

As to dependent claim 40, Beme discloses wherein processing the second synchronization signal at the second computing device comprising causing data to be transferred from the second computing device (paragraph [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beme as applied to claims 1-17, 19-32 and 34-40 above, and further in view of Hu, US Patent Application Publication No. US 2013/0304835 A1.

As to dependent claim 18, Beme, however, does not disclose further comprising detecting if the second computing device is on-line and wherein, if the second computing device is not on-line, sending the second synchronization signal using a push mechanism.
In the same field of endeavor, Hu discloses a method, an apparatus, and a system for transmitting and displaying offline data (Abstract).  Hu further discloses when communication application software on a client terminal is under an offline state, a background service corresponding to the communication application software at the client terminal is started so that the client terminal establishes a communication connection between the client terminal and a message server via the background service so that the message server pushes the existing offline data to the client terminal (Abstract and paragraph [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Beme to include detecting if the second computing device is on-line and wherein, if the second computing device is not on-line, sending the second synchronization signal using a push mechanism, as taught by Hu, for the purpose of causing the user to be able to instantly acquire updated information.

Claim 33 is system claim that contain similar limitations of claim 18.  Therefore, claim 33 is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177